DETAILED ACTION
The instant application having Application No. 17183355 has claims 1-20 pending in the application, all of which are ready for examination by the examiner.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for benefit of foreign priority based on an application filed in TAIWAN on 07/26/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roger Chen (67314) on 6/27/2022.

Please amend claims 1, 9, and 17 as follows:
1. (Currently amended): A control method applied to a flash memory controller, wherein the flash memory controller is configured to access a flash memory module, the flash memory module is a three-dimensional (3D) NAND-type flash module, the flash memory module comprises a plurality of flash memory chips, each flash memory chip comprises a plurality of blocks, each block comprises a 10plurality of pages; each block comprises a plurality of floating gate transistors controlled by multiple word lines and multiple bit lines which are located on different planes, the floating gate transistors on each word line form at least one page of the plurality of pages; the control method comprising:
in response to data being written to a first page of any block 15of the flash memory module, recording a first time into the first page;
in response to data being written to at least one intermediate page of [[any]] the block of the flash memory module, recording a second time into said at least one intermediate page;
in response to data being written to a last page of [[any]] the block 20of the flash memory module, recording the first time and the second time into the last page;
creating a write time table, wherein the write time table records block numbers of blocks having the data stored therein and the corresponding first time, or records block numbers of blocks having the data stored therein and the 25corresponding first time and second time;
referring to the write time table to determine there is at least one first block in the flash memory module that has the first time earlier than a first threshold, and in response to the flash memory module having the at least one first block with the first time earlier than the first 30threshold, recording said at least one first block into an expired block table;
referring to the write time table to determine there is at least one second block in the flash memory module that has the second time earlier than a second threshold, and in response to the flash memory module having the at least one second block with the second time earlier 5than the second threshold, recording said at least one second block into the expired block table; and 
in response to said at least one first block and said at least one second block being recorded in the expired block table, performing an expired block recycling operation to move a valid data in said at least one 10first block and said at least one second block to at least one blank block in sequence.

9. (Currently amended): A flash memory controller configured to access a flash memory module, the flash memory module is a three-dimensional (3D) NAND-type flash module, the flash memory module comprises a plurality of flash memory chips, each flash memory chip comprises a plurality of blocks, each block comprises a plurality of pages; each block comprises a plurality of 25floating gate transistors controlled by multiple word lines and multiple bit lines which are located on different planes, the floating gate transistors on each word line form at least one page of the plurality of pages; the flash memory controller comprising:
a read only memory, configured to store a code;
30a microprocessor, configured to execute the code for controlling access of the 5Appl. No. 17/183,355 Reply to Office action of May 06, 2022 flash memory module; and
a buffer memory;
wherein when the microprocessor writes data to a first page of any block of the flash memory module, a first time is recorded into the first page; when 5the microprocessor writes data to at least one intermediate page of [[any]] the  block of the flash memory module, a second time is recorded into said at least one intermediate page; when the microprocessor writes data to a last page of [[any]] the block of the flash memory module, the first time and the second time are recorded into the last page; the microprocessor further 10creates a write time table, wherein the write time table records block numbers of blocks having the data stored therein and the corresponding first time, or records block numbers of blocks having the data stored therein and the corresponding first time and second time;
wherein the microprocessor refers to the write time table to determine whether 15there is at least one first block in the flash memory module that has the first time earlier than a first threshold, and if the flash memory module has the at least one first block with the first time earlier than a first threshold, said at least one first block is recorded into an expired block table; the microprocessor refers to the write time table to determine whether there 20is at least one second block in the flash memory module that has the second time earlier than a second threshold, and if the flash memory module has the at least one second block with the second time earlier than a second threshold, said at least one second block is recorded into the expired block table; and the microprocessor performs an expired block recycling operation 25 in response to said at least one first block and said at least one second block being recorded in the expired block table, to move a valid data in said at least one first block and said at least one second block to at least one blank block in sequence.

17. (Currently amended): A memory device, comprising:
a flash memory module, wherein the flash memory module is a three-dimensional (3D) NAND-type flash module, the flash memory module comprises a plurality of flash memory chips, each flash memory chip comprises a plurality of blocks, each block comprises a plurality of 25pages; each block comprises a plurality of floating gate transistors controlled by multiple word lines and multiple bit lines which are located on different planes, the floating gate transistors on each word line form at least one page of the plurality of pages; and
a flash memory controller, configured to access the flash memory module;
30wherein when the flash memory controller writes data to a first page of any block of the flash memory module, a first time is recorded into the first page; when the flash memory controller writes data to at least one intermediate page of [[any]] the block of the flash memory module, a second time is recorded into said at least one intermediate page; when the flash memory 5controller writes data to a last page of [[any]] the block of the flash memory module, the first time and the second time are recorded into the last page; the flash memory controller further creates a write time table, wherein the write time table records block numbers of blocks having the data stored therein and the corresponding first time, or records block numbers of blocks 10having the data stored therein and the corresponding first time and second time;
wherein the flash memory controller refers to the write time table to determine whether there is at least one first block in the flash memory module that has the first time earlier than a first threshold, and if the flash memory 15module has the at least one first block with the first time earlier than a first threshold, said at least one first block is recorded into an expired block table; the flash memory controller refers to the write time table to determine whether there is at least one second block in the flash memory module that has the second time earlier than a second threshold, and if the 20flash memory module has the at least one second block with the second time earlier than a second threshold, said at least one second block is recorded into the expired block table; and the flash memory controller performs an expired block recycling operation in response to said at least one first block and said at least one second block being 25recorded in the expired block table, to move a valid data in said at least one first block and said at least one second block to at least one blank block in sequence.

Response to Arguments
The objections and the rejections pursuant to 35 USC 112(b) are withdrawn in light of the amendments by the Applicant and the authorization provided for the examiner’s amendment.

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding the independent claims 1, 9 and 17, Simonson et al. (US 20170329525 A1, hereinafter Simonson), Noborikawa et al. (US 20120198130 A1, hereinafter Noborikawa), Ye (CN107783725A, hereinafter Ye), and Yang et al. (US 20170315867 A1, hereinafter Yang) are the closest arts of record.
Noborikawa teaches a NAND memory module with a block status management table containing last write time for memory blocks and further teaches determining time-expired blocks by determining whether the block's last write time is different from the current time by a threshold amount.
Ye teaches periodically performing memory scans to compare the write time of a block to the current time.
Yang teaches details of 3D NAND-type flash memory module.
However, with respect to independent claim 1, “in response to data being written to a first page of any block 15of the flash memory module, recording a first time into the first page; in response to data being written to at least one intermediate page of the block of the flash memory module, recording a second time into said at least one intermediate page; in response to data being written to a last page of the block 20of the flash memory module, recording the first time and the second time into the last page;” in conjunction with the other limitations of the independent claim, are not disclosed by the prior art of record.
The closest prior art of record is Simonson.
Simonson discloses storing a time into a first and second (intermediate) pages of a block at the time of programming the pages. Simonson also teaches programming, into a last page, a time associated with a next to last page. However, Simonson does not disclose placing the time data stored into the first and the second page into the last page.
Simonson discloses: in response to data being written to a first page of any block 15of the flash memory module, recording a first time into the first page; [Simonson teaches storing a time into a first and/or second page (where the second page is an intermediate page) of a block at the time of programming the page(s) (para. 54, lines 1-18)] in response to data being written to at least one intermediate page of the block of the flash memory module, recording a second time into said at least one intermediate page; [Simonson teaches storing a time into a first and/or second page (where the second page is an intermediate page) of a block at the time of programming the page(s) (para. 54, lines 1-18)]
However, in response to data being written to a last page of the block 20of the flash memory module, recording the first time and the second time into the last page; is not disclosed by prior art of record, neither individually nor in combination.
Therefore, the prior art of record, neither individually nor in combination, teach the independent claim as a whole.
Claims 2-8 are allowable at least by the virtues of their dependency from claim 1.

With respect to independent claim 9, “wherein when the microprocessor writes data to a first page of any block of the flash memory module, a first time is recorded into the first page; when 5the microprocessor writes data to at least one intermediate page of the block of the flash memory module, a second time is recorded into said at least one intermediate page; when the microprocessor writes data to a last page of the block of the flash memory module, the first time and the second time are recorded into the last page” in conjunction with the other limitations of the independent claim, are not disclosed by the prior art of record.
The closest prior art of record is Simonson.
Simonson discloses storing a time into a first and second (intermediate) pages of a block at the time of programming the pages. Simonson also teaches programming, into a last page, a time associated with a next to last page. However, Simonson does not disclose placing the time data stored into the first and the second page into the last page.
Simonson discloses: wherein when the microprocessor writes data to a first page of any block of the flash memory module, a first time is recorded into the first page; [Simonson teaches storing a time into a first and/or second page (where the second page is an intermediate page) of a block at the time of programming the page(s) (para. 54, lines 1-18)] when 5the microprocessor writes data to at least one intermediate page of the block of the flash memory module, a second time is recorded into said at least one intermediate page; [Simonson teaches storing a time into a first and/or second page (where the second page is an intermediate page) of a block at the time of programming the page(s) (para. 54, lines 1-18)]
However, when the microprocessor writes data to a last page of the block of the flash memory module, the first time and the second time are recorded into the last page is not disclosed by prior art of record, neither individually nor in combination.
Therefore, the prior art of record, neither individually nor in combination, teach the independent claim as a whole.
Claims 10-16 are allowable at least by the virtues of their dependency from claim 9.

With respect to independent claim 17, “wherein when the flash memory controller writes data to a first page of any block of the flash memory module, a first time is recorded into the first page; when the flash memory controller writes data to at least one intermediate page of the block of the flash memory module, a second time is recorded into said at least one intermediate page; when the flash memory 5controller writes data to a last page of the block of the flash memory module, the first time and the second time are recorded into the last page;” in conjunction with the other limitations of the independent claim, are not disclosed by the prior art of record.
The closest prior art of record is Simonson.
Simonson discloses storing a time into a first and second (intermediate) pages of a block at the time of programming the pages. Simonson also teaches programming, into a last page, a time associated with a next to last page. However, Simonson does not disclose placing the time data stored into the first and the second page into the last page.
Simonson discloses: wherein when the flash memory controller writes data to a first page of any block of the flash memory module, a first time is recorded into the first page; [Simonson teaches storing a time into a first and/or second page (where the second page is an intermediate page) of a block at the time of programming the page(s) (para. 54, lines 1-18)] when the flash memory controller writes data to at least one intermediate page of the block of the flash memory module, a second time is recorded into said at least one intermediate page; [Simonson teaches storing a time into a first and/or second page (where the second page is an intermediate page) of a block at the time of programming the page(s) (para. 54, lines 1-18)]
However, when the flash memory 5controller writes data to a last page of the block of the flash memory module, the first time and the second time are recorded into the last page; is not disclosed by prior art of record, neither individually nor in combination.
Therefore, the prior art of record, neither individually nor in combination, teach the independent claim as a whole.
Claims 18-20 are allowable at least by the virtues of their dependency from claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135     

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135